and interest. In accordance with that opinion, we affirm the district court's
                order granting declaratory relief.
                            Additionally, the appellant, Advanced Check Cashing &
                Payday Loan (ACC), argues that the doctrine of judicial estoppel prevents
                the respondent, Nevada's Department of Business and Industry, Financial
                Institutions Division (FID), from asserting its proffered interpretation of
                NRS 604A.425 because it had previously enforced the statute such that the
                25-percent cap only included principal. This argument lacks merit.
                "Whether judicial estoppel applies is a question of law subject to de novo
                review. NOLM, LLC v. Cnty. of Clark,      120 Nev. 736, 743, 100 P.3d 658,
                663 (2004). Judicial estoppel requires, inter alia, that a party took
                contrary positions "in judicial or quasi-judicial administrative
                proceedings."   Id. (internal quotation marks omitted). Although the FID
                appears to have adopted its current interpretation a number of years after
                the Legislature enacted NRS 604A.425, ACC's argument is undermined by
                the lack of any actual judicial or quasi-judicial proceedings wherein the
                FID asserted a contrary position. Accordingly, the doctrine of judicial
                estoppel does not apply.
                            ACC also argues that the district court abused its discretion by
                refusing to grant relief from the final judgment under NRCP 60(b). ACC
                argues it was entitled to such relief because the FID failed to acknowledge
                past efforts to change the Nevada Administrative Code and notify other
                lenders of pending litigation about the proper interpretation of the 25-
                percent cap. Again, we disagree.
                            This court will not upset a district court's decision on an NRCP
                60(b) motion absent an abuse of discretion.     Stoecklein v. Johnson Elec.,
                Inc., 109 Nev. 268, 271, 849 P.2d 305, 307 (1993). NRCP 60(b)(3) provides
                that a district court has the discretion to provide relief from a final
SUPREME COURT
        OF
     NEVADA
                                                      2
()) I947A
                  judgment on the basis of "fraud . . . , misrepresentation or other
                  misconduct of an adverse party."
                              Federal court decisions interpreting the federal civil procedure
                  rules provide guidance on the application of the fraud provision of NRCP
                  60(b). See Nelson v. Heer, 121 Nev. 832, 834, 122 P.3d 1252, 1253 (2005)
                  (recognizing that federal cases are persuasive authority in interpreting the
                  Nevada Rules of Civil Procedure). "To prevail, the moving party must
                  prove by clear and convincing evidence that the verdict was obtained
                  through fraud, misrepresentation, or other misconduct and the conduct
                  complained of prevented the losing party from fully and fairly presenting
                  the defense."   De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880
                  (9th Cir. 2000); see also Fierle v. Perez, 125 Nev. 728, 733-34 n.3, 219 P.3d
                  906, 909-10 n.3 (2009) (concluding that a party failed to demonstrate fraud
                  pursuant to NRCP 60(b)(3) by clear and convincing evidence), overruled on
                  other grounds by Egan v. Chambers, 129 Nev. „ 299 P.3d 364, 365
                  (2013). Fraud must "not be discoverable by due diligence before or during
                  the proceeding."   Pac. & Arctic Ry. & Navigation Co. v. United Transp.
                  Union, 952 F.2d 1144, 1148 (9th Cir. 1991).
                              Here, ACC argues that the district court was unable to make a
                  decision based on a complete record because of the FID's failure to mention
                  its three prior attempts to promulgate a regulation that included its
                  favored interpretation of NRS 604A.425. We reject this argument for two
                  reasons.
                              First, it is unclear how the FID's previous attempts to
                  promulgate the regulation affected the district court's statutory
                  interpretation of NRS 604A.425, as the proposed regulation has no bearing
                  on whether the statute is ambiguous or the Legislature's intent.    See, e.g.,
                  Estate of Smith v. Mahoney's Silver Nugget, Inc.,    127 Nev. , 265
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    9e
                 P.3d 688, 690 (2011) (setting forth the principles of statutory
                 interpretation). Thus, the FID's failure to mention these attempts,
                 whether intentional or not, does not appear to have "prevented the losing
                 party from fully and fairly presenting the defense." De Saracho, 206 F.3d
                 at 880.
                                       Second, the proposed regulations were publicly available and
                 subject to a notice and comment period, thus, the alleged fraud was
                 "discoverable by due diligence." Pac. & Arctic Ry., 952 F.2d at 1148.
                                       ACC also notes that the FID did not tell other affected
                 businesses about the pending litigation between ACC and the FID
                 regarding the proper interpretation of the 25-percent cap. ACC does not
                 argue that other lenders were necessary parties to the litigation under
                 NRCP 19(a), nor does it cite any authority that supports its argument that
                 the FID had a duty to provide notice of its litigation to other businesses.
                 Thus, the district court did not abuse its discretion in refusing to grant
                 ACC's NRCP 60(b) motion on the basis of fraud, misrepresentation, or
                 misconduct.
                                       Accordingly, we
                                       ORDER the judgment of the district court AFFIRMED.




                                                  Gibbons

                                                     J.                                      J.
                                                                   Hardesty
                 0/
                  014.1                 ranro_
                                                    , J.
                 P.Marrn.:7111Li-Jub


                                   ,




                 Cherry
SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A    e
                  cc: Hon. James Todd Russell, District Judge
                       Mark J. Krueger
                       Holland & Hart LLP/Las Vegas
                       Attorney General/Las Vegas
                       Carson City Clerk




SUPREME COURT
      OF
    NEVADA
                                                    5
(0) 1947A CUP1'